Citation Nr: 0510161	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left hip arthritis.

2.  Entitlement to service connection for left knee 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1993.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

The veteran suffers from left hip tendonitis and left knee 
chondromalacia patella, and these disabilities are service 
connected.  He is now specifically claiming entitlement to 
service connection for arthritis in the left hip and 
arthritis in the left knee. 

In August 2004, the veteran appeared at the Waco RO and 
testified at a hearing conducted by a Decision Review 
Officer.  A transcript of the hearing is of record.

The veteran has argued that the disability ratings for his 
left hip tendonitis and left knee chondromalacia patella 
should be increased, noting that the increase in severity 
also affects his employability.  (Statement received in July 
2002).  As these issues have not been adjudicated, they are 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran does not currently suffer from left hip arthritis 
or left knee arthritis.


CONCLUSION OF LAW

The criteria for service connection for left hip arthritis 
and left knee arthritis have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) (West 
2002).  Prior to the initial adjudication of the claims, VA 
satisfied its duty to notify by means of an April 2001 
development letter from the RO to the veteran.  The veteran 
was told of what was required to substantiate a claim for 
service connection and of his and VA's respective duties, and 
was asked to submit evidence and/or information to the RO. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  

The record contains VA examination reports dated in April 
2000, May 2001, and September 2004.  The veteran has 
repeatedly requested that VA examination include updated 
magnetic resonance imaging (MRI).  Further VA examination of 
any sort, however, is not indicated because the evidentiary 
record does not contain competent evidence that the veteran 
currently suffers from arthritic changes in his left hip or 
left knee.  See 38 C.F.R. § 3.159(c)(4)(A), (C); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

There are no identified, outstanding records pertinent to the 
claims that VA must attempt to obtain.  In April 2001, the 
veteran provided the names of two treating sources, and this 
evidence was obtained.  He added that he had nothing further 
to submit at that time.  In May 2001, the veteran reiterated 
that there was no additional medical evidence to be 
considered and requested VA not delay adjudicating his claims 
any longer.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.

II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  Service 
connection may also be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  

To prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The veteran reports that he takes arthritis medication, and 
he believes that he has arthritis in his left hip and left 
knee.  He also reports experiencing pain in the left hip and 
left knee, and he attributes this to arthritis.  

The evidence does not demonstrate that the veteran currently 
suffers from arthritis in the left hip or left knee.  Neither 
the Board nor the veteran is competent to supplement the 
record with unsubstantiated medical conclusions. Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The record contains no competent diagnosis of left hip or 
left knee arthritis, and objective radiological findings 
reveal no arthritic changes.  The April 2000 VA joints 
examination included interpretation of a hip X-ray considered 
to be within normal limits.  The May 2001 VA joints 
examination included interpretation of a left knee X-ray 
considered to be within normal limits.  The examiner 
requested an MRI of the hip, and this was accomplished in 
July 2001.  The interpreting radiologist's diagnostic 
impression of the MRI results noted that aside from minimal 
bursitis and effusion, the study of the hip was otherwise 
normal in appearance, with no osseous abnormalities.  The 
September 2004 VA examination also included interpretation of 
X-ray results.  Again, the findings were considered normal, 
and nothing more than the veteran's service-connected left 
hip and left knee disabilities were diagnosed.

The veteran submitted several pages of a section from The 
Merck Manual, 17th  Edition.  The information addresses, 
among other things, the general signs and symptoms of 
osteoarthritis, such as the statement that pain is an early 
symptom of osteoarthritis.  The Board acknowledges that 
medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1).  In this case, however, the treatise evidence 
lacks any probative value, as the evidence is not specific to 
the veteran's claims and is not accompanied by a medical 
opinion addressing the specific findings in this case to the 
general statements made in the treatise evidence.  The cited 
pages of the Merck Manual merely assists in the diagnosing of 
arthritis, and, as discussed above, medical professionals 
basing their respective opinions on X-ray and MRI results 
have made no diagnosis of arthritis. 

In the absence of competent evidence of current left hip or 
left knee arthritis, the claims must be denied.  "The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  VA specifically requested 
information and/or evidence establishing current arthritis, 
but the submitted evidence did not include information or 
evidence that would assist in this regard.  

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  The preponderance is against the veteran's claims, 
and they must be denied.


ORDER

Entitlement to service connection for left hip arthritis and 
left knee arthritis is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


